Citation Nr: 1635059	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  10-32 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for protein S deficiency (claimed as blood disease).  

2.  Entitlement to service connection for a left knee disability. 

3.  Entitlement to service connection for a right knee disability.  

4.  Entitlement to service connection for a lung condition, to include postoperative pulmonary emphysema (claimed as residuals of a lung condition with right lung surgery, bilateral lung condition with air pockets). 

5.  Entitlement to service connection for facial sweating.

6.  Entitlement to service connection for thyroid cancer (claimed as parathyroid condition). 



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to December 1986. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision and a May 2009 rating decision, both by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The March 2009 rating decision denied entitlement to service connection for thyroid cancer, protein S deficiency, facial sweating, a left knee disability, and a right knee disability.  The May 2009 rating decision denied entitlement to service connection for emphysema.  The Veteran filed a Notice of Disagreement (NOD) in February 2010 regarding all denied issues and the RO issued two Statements of the Case (SOC) in June 2010, regarding the issues on appeal.  The Veteran filed a VA Form 9 in July 2010.  The RO issued a Supplemental SOC in February 2016.  

The issues of entitlement to service connection for a left knee condition, a right knee condition, a lung condition, facial sweating, and thyroid cancer are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDING OF FACT

The most probative evidence of record shows that the Veteran's protein S deficiency was not manifested during, or as a result of, active military service.


CONCLUSION OF LAW

The criteria for service connection for protein S deficiency have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2016).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

VA's duty to notify was satisfied by letters in August 2008 and October 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The record reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent evidence associated with the claims file consists of service treatment records, VA and private treatment records, and the statements from the Veteran and her representative.  

The Board notes that the Veteran has not been afforded a VA examination for protein S deficiency because there is nothing on file which relates her protein S deficiency to service other than the Veteran's general statement of such contended relationship.  In a July 2010 statement she reported that she had not been tested for the blood disorder in service, but she did not provide any information regarding the symptoms or manifestations that occurred in service that she believed were related to her protein S deficiency.  Further, the Veteran has been advised that she should submit any documentation in support of her claim, but she has not done so.  In the absence of credible evidence of an in-service event, there is no reasonable possibility that a medical opinion can substantiate the claim.  The Veteran's generalized, conclusory statement that her protein S deficiency is related to service does not meet the requirement that the disability may be associated with the veteran's service or low threshold of an "indication" that a claimed disability is due to an in-service event.  See Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (rejecting the theory that medical examinations are to be routinely and virtually automatically provided to all veterans in disability cases involving nexus issues).  Thus, the duty to obtain a VA examination and opinion is not triggered.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2016).  

In order to establish service connection, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service (i.e., the nexus requirement).  Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

The competence, credibility, and probative (relative) weight of evidence, including lay evidence must be assessed.  See generally 38 U.S.C.A. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the unique and readily identifiable features of a medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994); and 38 C.F.R. § 3.159(a)(2). However, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  See 38 C.F.R. § 3.159(a)(1).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

Any competent lay evidence must be weighed to make a credibility determination as to whether it supports a finding of service incurrence; or, if applicable, continuity of symptomatology; or both.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Layno v. Brown, 6 Vet. App. 465 (1994).  The credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence, but it is a factor.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  VA may rely on an absence of an entry in a record as evidence that the event did not occur, but only if the matter is of the kind that ordinarily would have been recorded.  Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) ('[E]vidence of a prolonged period without medical complaint can be considered') and Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed. Cir. 2009) (taking into account the lack of treatment or complaints of the condition for an extensive period of time); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 305 (2008) (more probative weight to VA opinions which relied, inter alia, on a record showing disability symptoms did not begin until decades after service).

In this case, the Veteran is seeking entitlement to service connection for protein S deficiency on the basis that she developed the condition in service, but that it was not properly tested for and was therefore not detected.  (See July 2010 VA Form 9.)  

The Veteran's service treatment records are absent any complaints, diagnoses, or treatments related to any blood disorder, to include protein S deficiency.  

The Veteran submitted October 2008 private treatment records from Virginia Hematology Oncology that indicate that she has been diagnosed with protein S deficiency.  

Upon review of the foregoing evidence, the Board concludes that the evidence of record is against a finding that the Veteran's protein S deficiency is related to her military service.  

The service treatment records are negative for any manifestations, symptoms, complaints, treatment, or diagnoses related to the protein S deficiency and, in her July 2010 statement the Veteran simply stated that the condition began in service but was not tested for it.  She did not provide any information regarding any symptoms or manifestations that occurred in service that she believed are related to the protein S deficiency.  In that regard, although the Veteran has been advised of the evidence necessary to support the claim for service connection, she has neither identified nor submitted evidence of manifestations or symptoms related to protein S deficiency in service, or competent evidence demonstrating that the protein S deficiency is related to service.

In this case, the only evidence that the Veteran's protein S deficiency is related to service is the Veteran's statements.  To the extent that the Veteran has reported that her protein S deficiency began in service, this is not a basis for finding that her protein S deficiency is related in any manner to service and there is no competent, i.e., medical, evidence to support this.  Determining the etiology of protein S deficiency is a matter of medical complexity requiring medical expertise to resolve. 

Based on the foregoing, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's protein S deficiency is related to her period of active service.  While the Veteran asserts that her protein S deficiency is related to service, there is no persuasive evidence of record that shows that the Veteran had an in-service event, injury, or occurrence of any symptoms related to the protein S deficiency, and the Veteran has not offered any.  In sum, the evidence does not persuasively establish that the Veteran's protein S deficiency is related to her military service.  Accordingly, service connection is not warranted for protein S deficiency on any basis. 

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against this claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, entitlement to service connection for protein S deficiency must be denied.


ORDER

Entitlement to service connection for protein S deficiency is denied.  


REMAND

The Board regrets any further delay in adjudicating the remaining claims on appeal, but finds that additional development is required. 

Bilateral knee disabilities

The Veteran is seeking entitlement to service connection for a left knee disability and a right knee disability.  She contends that the conditions began in service.  

The Veteran's service treatment records show that she complained of left and right knee pain prior to her discharge in June 1986.  She was diagnosed with tendonitis.  Her separation examination showed that her lower extremities were clinically normal, and she denied "trick" or locked knee in her report of medical history at separation. 

Private treatment records show that in November 2006, the Veteran was diagnosed with chondromalacia of the patella on the left side.  The Veteran was provided a VA examination in January 2009; at that time, no diagnosis of a left or right knee disability was made.  In a February 2010 statement, the Veteran reported that her lumbar spine disability caused her to limp.  Then, in a VA treatment record dated in January 2015, the Veteran utilized a cane to ambulate due to her right knee pain.   

The Veteran has reported that her left and right knee conditions began while she was on active duty due to the "continuous running" she did while on active duty.  She also reported that she had to climb telephone poles and jump onto and off of Army trucks.  She stated that these activities affected her knees and that she began to notice knee problems and shin splints while she was on active duty.  (See July 2010 VA Form 9.)

In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016).  Such an examination or opinion is necessary to make a decision on a claim if all of the lay and medical evidence of record: (1) contains competent evidence that the claimant has a current disorder, or persistent or recurrent symptoms of a disorder; and, (2) indicates that the disorder or symptoms may be associated with the claimant's active military, naval, or air service; but, (3) does not contain sufficient medical evidence for VA to make a decision on the claim.  Id.; see McLendon v. Nicholson, 20 Vet. App. at 83.  The threshold for finding a link between the current disorder and the active military service is low for the purposes of obtaining a medical opinion.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.

Here, though the Veteran was provided a VA examination in January 2009, no disability related to either knee was found.  However, since that examination, the Veteran has complained of knee pain; indeed, her knee pain was so severe in January 2015, that she required the use of a cane to ambulate.  Further, in a February 2010 statement regarding her lumbar spine disability, the Veteran reported that her low back pain caused her to limp.  As the evidence of record suggests that the Veteran has developed a condition in one or both of her knees since the last examination, over seven years ago, the Board finds that a VA examination is required to determine the nature and severity of the claimed bilateral knee disabilities.  

Lung condition, to include postoperative pulmonary emphysema

The Veteran is seeking entitlement to service connection for a lung condition, to include postoperative pulmonary emphysema.  

Service treatment records show that the Veteran's respiratory system was normal on entrance to service in June 1979; she also did not report any history of problems related to her respiratory system or lungs.  The Veteran did report a history of throat infections on entrance.  During service, the Veteran was diagnosed with a right apical bulla in October 1982 and September 1984.  On separation examination in November 1986, the Veteran's chest x-ray revealed multiple large bullae in her right upper lobe.  This was interpreted as Alpha-1 antitrypsin deficiency versus congenital bullae without any acute cardiopulmonary disease.  The Veteran denied having had pain or pressure in her chest, shortness of breath, or chronic cough.  In November 1986, she was treated for bronchial congestion and in December 1986, she was diagnosed and treated for an upper respiratory infection with bronchitis.  

In November 2001, the Veteran reported a history of congenital bullous emphysema.  A diagnosis of bilateral bullae was rendered in November 2003, and in February 2004, the Veteran underwent a right upper lobe bullectomy, right middle lobectomy, right lower lobectomy, and right middle lobe wedge.  There was also diagnostic bronchoscopy performed and multiple level intercostal nerve blocks.  In April 2004, it was noted that the Veteran was status post-upper blebectomy and bullectomy for large air sacs and that the Veteran had made a successful recovery.  After clinical and radiological evaluation of the Veteran's lungs and pulmonary function tests in August 2008, the examiner returned a diagnosis of postoperative pulmonary emphysema.  

A Veteran is presumed to be in sound condition upon entry into service except as to injuries or diseases noted during his entrance medical examination.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  To rebut this presumption, VA must show by clear and unmistakable evidence both that the injury or disease in question existed prior to service and that it was not aggravated by service.  Id.; see also VAOPGCPREC 3-03 (July 16, 2003); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  VA may show a lack of aggravation by establishing that there was no increase in disability during service or that the increase was due to the natural progression of the preexisting condition.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  Temporary or intermittent flare-ups of a preexisting injury or disease do not constitute an increase in disability unless the underlying injury or disease, as contrasted with symptoms, has worsened.  Beverly v. Brown, 9 Vet. App. 402   (1996); Jensen v. Brown, 4 Vet. App. 304 (1993); Green v. Derwinski, 1 Vet. App. at 320; Hunt v. Derwinski, 1 Vet. App. 292 (1991).  

The RO determined that the Veteran's condition preexisted service and was not aggravated thereby, based on the report of congenital bullous emphysema in November 2001.  However, the Board notes that this is not the correct standard.  An examination and opinion is warranted to determine whether the Veteran's current lung condition, to include postoperative pulmonary emphysema, claimed as residuals of a lung condition with right lung surgery, bilateral lung condition with air pockets, clearly and unmistakably preexisted and clearly and unmistakably was not aggravated by military service.   The Board reiterates that, in order to rebut the presumption of soundness, VA must show by clear and unmistakable evidence that the condition existed prior to service; it must also show by clear and unmistakable evidence that the condition was not aggravated by service.  

Facial Sweating

The Veteran is seeking entitlement to service connection for facial sweating.  The Veteran's service treatment records are silent for any complaints, findings, treatment, or diagnoses related to facial sweating.  

The Veteran submitted a May 2005 record from Dr. G.S. regarding her complaints of facial sweating.  The physician noted that, since it was only one side of the face, she did not think an endocrine problem was the root of the problem.  The physician noted that there may be something neurological going on but was not able to determine what.  The physician also consulted a neurologist by phone and noted that the problem could be related to Horner's syndrome.  In October 2005, an MRI was performed and noted to be normal.  In May 2008, Dr. F.B. also noted that the facial sweating was indicative of right-sided sympathic autonomic dysfunction and raised the possibility that the surgery of the lungs caused the injury to the sympathic tract.  He noted that he would like to see MRI scans from the previous year to evaluate the situation.  In July 2008, the clinician noted that another physician, Dr. M.S., had diagnosed the Veteran with gustatory sweating.  Dr. F.B. noted that the gustatory condition occurred mostly due to parotid gland dysfunction or disturbance of the sympathic tract.  The examiner noted that he would obtain a CAT scan of the neck to further evaluate any lesions that may affect the sympathic tract.  Otherwise, Dr. F.B. felt that the condition was ear, nose, or throat related.  In September 2008 Dr. F.B. noted that the Veteran's symptoms were suggestive of gustatory sweating.  Dr. F.B. also indicated that the facial sweating was "mostly" an ear, nose, and throat-related condition.  

Finally, the Veteran has contended that her facial sweating is related to her lung condition and surgery; she stated that the facial sweating began after her lung surgery healed.  (See July 2010 VA Form 9.)

Here, the Board observes that it is not clear that all of the private records associated with the treatment and diagnoses related to the Veteran's facial sweating are associated with the record.  On remand, all efforts should be made to obtain these records and associate them with the claims file.  Additionally, the Board notes that the treatment records provide some indication that the Veteran's facial sweating may be related to the lung surgery she had in February 2004.  As such, because the Board is remanding the Veteran's claim of entitlement to service connection for the lung condition for which she received surgery, a remand is required to obtain a VA examination and opinion regarding the nature and etiology of the Veteran's facial sweating, to include whether the facial sweating is caused or aggravated by the lung surgery.  McLendon v. Nicholson, 20 Vet. App. at 83.  

Thyroid Cancer

The Veteran also seeks entitlement to service connection for thyroid cancer on the basis that the condition is related to her period of active service. 

The Veteran's service treatment records show that she was diagnosed with nodular thyroid during her separation examination, in November 1986.  She was seen for follow-up care, and it was recommended that she get a thyroid scan and an ultrasound of her thyroid.  

The Veteran was provided a VA examination in August 2008, at which time the Veteran reported that she began to experience significant fatigue in 1985 or 1986.  She reported that she had multiple blood tests done, which were initially normal but became "worse."  She stated that she had elevated calcium in her blood and that she was told she had an enlarged right parathyroid gland.  The enlarged parathyroid gland was noted to have been removed in July 2008.  At the same time, a nodule was noted in the left thyroid gland and she was found to have cancer in the left thyroid gland.  The Veteran was scheduled to see an endocrinologist the following month for another opinion and any further treatment requirements for the thyroid cancer.  The Veteran was diagnosed with left thyroid lobectomy for carcinoma of the thyroid with residual scar.  The examiner also diagnosed the Veteran with right parathyroid excision for parathyroid adenoma with residual scar.  

The Veteran is service-connected for nodular left thyroid, status post removal.  The condition was detected in the Veteran's November 1986 separation examination.  

The Veteran contends that her thyroid cancer is related to service because it is related to the enlarged thyroid that was noted while she was on active duty.  She reported in her July 2010 VA Form 9 that the problems with her thyroid that began in service are related to her thyroid cancer and had she been properly testing in service, the cancer would have been discovered then.  

It is unclear whether the Veteran's thyroid cancer is related to the nodular thyroid diagnosis made in service.  Given that the evidence of record does not adequately address whether the thyroid cancer is related to the noted nodular left thyroid, the Board finds that an addendum opinion addressing whether the Veteran's thyroid cancer was caused or aggravated by the service-connected thyroid nodules is required.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (noting that when the medical evidence of record is insufficient, in the opinion of the Board, the Board may not exercise its own independent judgment to resolve medical questions and must supplement the record by seeking an advisory opinion or ordering a medical examination).  

All Claims

All relevant outstanding medical records should also be requested. 38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  The RO/AMC should also obtain any and all private treatment records from any facility from which the Veteran has sought treatment, to specifically include those which are related to the Veteran's treatment and diagnoses regarding her facial sweating.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2014).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers, both VA and private, who have treated her for her left or right knee disabilities.  After securing any necessary releases, the AOJ should request any records identified which are not duplicates of those contained in the claims file.  The AOJ should specifically request records associated with the Veteran's treatment and diagnoses related to her facial sweating; any and all records from Dr. M.S. should be requested and obtained.  A copy of any request(s), and any records obtained in response, should be included in the claims file.

2.  After completing the above actions, schedule the Veteran for an appropriate VA examination to ascertain the nature and etiology of her claimed bilateral knee disabilities.  The examiner is asked to address the following inquiries:

a)  Provide any diagnosis related to the left or right knee.

b)  If a diagnosis can be made, is it at least as likely as not that the Veteran's current left or right knee disability is related to her active duty service, to include the in-service complaint of knee pain?

c)  If a diagnosis can be made, is it at least as likely as not that the Veteran's current left or right knee disability is related to her service-connected lumbar strain, to include the limp she has stated is caused by her lumbar strain?

d)  If a diagnosis can be made, is it at least as likely as not that the Veteran's current left or right knee disability is aggravated (permanently worsened beyond the normal progression) by her service-connected lumbar strain, to include the limp she has stated is caused by her lumbar strain?  If aggravation is shown, the examiner should quantify the degree of aggravation, if possible.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

3.  After completing the above actions, schedule the Veteran for an appropriate VA examination to ascertain the nature and etiology of her lung condition, to include postoperative pulmonary emphysema.  The examiner is asked to address the following inquiries:

(a)  Is it clear and unmistakable that such disability preexisted active duty service?  Please indicate whether there were specific manifestations of the disease that were cognizable prior to service. 

(b)  And, is it clear and unmistakable that such disability was not aggravated beyond the normal progress of the disorder during or as a result of active service? 

(c)  If the answer to either of the above is "no," is it at least as likely as not that the current lung condition had its onset in service or it is otherwise etiologically related to the Veteran's period of service?   

Note: The term "aggravation" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

4.  After completing the above actions, schedule the Veteran for an appropriate VA examination to ascertain the nature and etiology of her claimed facial sweating.  The examiner is asked to address the following inquiries:

a)  Provide any diagnosis related to the Veteran's facial sweating.

b)  If a diagnosis can be made, is it at least as likely as not that the Veteran's facial sweating is related to her active duty service?

c)  If a diagnosis can be made, is it at least as likely as not that the Veteran's facial sweating is related to a service-connected disability/ies, to include the Veteran's lung condition, if such condition is determined to be related to service?  

d)  If a diagnosis can be made, is it at least as likely as not that the Veteran's current facial sweating is aggravated (permanently worsened beyond the normal progression) by a service-connected disability/ies, to include the Veteran's lung condition, if such condition is determined to be related to service?  If aggravation is shown, the examiner should quantify the degree of aggravation, if possible.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

5.  After completing the above actions, schedule the Veteran for an appropriate VA examination to ascertain the nature and etiology of her thyroid cancer.  The examiner is asked to address the following inquiries:

a)  Is it at least as likely as not that the Veteran's thyroid cancer is related to her active duty service?

b)  Is it at least as likely as not that the Veteran's thyroid cancer is related to a service-connected disability/ies, to include the Veteran's service-connected nodular left thyroid, status post removal?  

c)  Is it at least as likely as not that the Veteran's thyroid cancer was aggravated (permanently worsened beyond the normal progression) by a service-connected disability/ies, to include the Veteran's service-connected nodular left thyroid, status post removal?  If aggravation is shown, the examiner should quantify the degree of aggravation, if possible.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

6.  Thereafter, readjudicate the issue on appeal.  If any benefits sought on appeal remain denied, the Veteran and her representative must be provided with a supplemental statement of the case and be afforded reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


